 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DYLAN JAMES DOWNEY,

 9                             Plaintiff,                Case No. C17-968-JCC-MLP

10          v.                                           ORDER DIRECTING PARTIES TO
                                                         FILE JOINT STATUS REPORT
11   STUART ANDREWS M.D., et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Discovery closed on April 30,

15   2019, and neither side filed a dispositive motion by the May 31, 2019 deadline. (Dkt. # 84.)

16   Accordingly, the parties are ORDERED to file a joint status report within 14 days that addresses

17   whether there are any outstanding matters to be resolved by the undersigned before the referral is

18   terminated and a trial is scheduled before the Honorable John C. Coughenour.

19          The Clerk is directed to send copies of this order to the parties and to Judge Coughenour.

20          Dated this 5th day of June, 2019.


                                                         A
21

22                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
23



     ORDER DIRECTING PARTIES TO FILE JOINT
     STATUS REPORT - 1
